Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.553 Filed 01/25/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 16-20387
v.                                                          Honorable Thomas L. Ludington

TALMADGE DERELL BARNES,

                  Defendant.
_____________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                 AND FOR THE APPOINTMENT OF COUNSEL

        On February 27, 2017, Defendant Talmadge Derrell Barnes pled guilty to one count of

possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

ECF No. 48. He was sentenced to 145 months imprisonment. ECF No. 61. He is currently housed

at Federal Correctional Institute, Allenwood Medium (“FCI Allenwood Medium”) near

Allenwood, Pennsylvania.

        On October 13, 2020, Defendant sent a letter to this Court purporting to ask for the

appointment of counsel. ECF No. 101. Upon closer examination, the letter is properly construed

as a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and for the appointment

of counsel. For the reasons stated below, Defendant’s Motion for Compassionate Release and for

the Appointment of Counsel will be denied.

                                                I.

        The United States is facing an unprecedented challenge with the COVID-19 pandemic.

        The COVID-19 virus is highly infectious and can be transmitted easily from person
        to person. COVID-19 fatality rates increase with age and underlying health
        conditions such as cardiovascular disease, respiratory disease, diabetes, and
        immune compromise. If contracted, COVID-19 can cause severe complications or
        death.
Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.554 Filed 01/25/21 Page 2 of 6




Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Id. at *9.




                                                -2-
Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.555 Filed 01/25/21 Page 3 of 6




                                                 A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On April 19, 2020,

Defendant sent a request for compassionate release to the BOP, citing his fear of contracting

COVID-19. ECF No. 101 at PageID.519. The BOP denied his request on April 28, 2020. Id.

Accordingly, Defendant has exhausted his administrative remedies with the BOP.

                                                 B.

       Ordinarily, the next step would be to consider whether “extraordinary and compelling

reasons” warrant a reduction of Defendant’s sentence. Jones, 980 F.3d at 1107–08. However,

“district courts may deny compassionate-release motions when any of the three prerequisites listed

in § 3582(c)(1)(A) is lacking and do not need to address the others.” United States v. Elias, No.

20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021). Accordingly, this Court need not consider

whether extraordinary and compelling reasons exist because, as explained below, a sentence

reduction is not warranted by the applicable factors set forth in 18 U.S.C. § 3553. The factors are

as follows:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--

                                                 -3-
Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.556 Filed 01/25/21 Page 4 of 6




               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 980 F.3d at 1112.

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate
       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at *11 (internal quotations and citations omitted). Here, the two most pertinent factors are “the

nature and circumstances of the offense and the history and characteristics of the defendant” and

“the need for the sentence imposed.” 18 U.S.C. §§ 3553(a)(1)–(2). Both weigh against a sentence

reduction.

       Defendant’s Presentence Investigation Report (“PSR”) reflects a troubling pattern of

conviction, release, and recidivism. In 2005, at the age of 19, Defendant was convicted of delivery

of marijuana and assault and battery. The following year, he was convicted of delivery of cocaine.

He was later convicted of delivering cocaine again in 2009 and 2011. He was discharged from


                                                -4-
Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.557 Filed 01/25/21 Page 5 of 6




custody for the 2011 conviction in January 2016. Five months later, in May 2016, Michigan State

Police initiated a traffic stop of Defendant’s vehicle after he failed to signal a turn. Police searched

the vehicle and discovered marijuana, cocaine base, and a loaded pistol. He eventually pled guilty

to the underlying offense: possession with intent to distribute a controlled substance, in violation

of 21 U.S.C. § 841(a)(1). ECF No. 48.

        Based on his status as a career offender, Defendant was sentenced to 145 months

imprisonment. ECF No. 61. He has served only a fraction of that sentence. Given his considerable

criminal history and the seriousness of the underlying offense, early release would undermine the

need “to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.”1 18 U.S.C. § 3553(a)(2)(A). Accordingly, compassionate release is

not warranted at this juncture, and, by extension, Defendant’s request for the appointment of

counsel is moot.

                                                   II.

        Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release and

for the Appointment of Counsel, ECF No. 101, is DENIED.



        Dated: January 25, 2021                                 s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge




1
  This finding should not be construed as minimizing Defendant’s substantial correctional programming.
Since entering federal custody, Defendant has successfully completed drug treatment and numerous
educational programs, earning the praise of prison officials. See ECF No. 101 at PageID.510–15. While
Defendant’s institutional conduct does not outweigh countervailing considerations under 18 U.S.C. § 3553,
it is nonetheless commendable.

                                                  -5-
Case 1:16-cr-20387-TLL-PTM ECF No. 106, PageID.558 Filed 01/25/21 Page 6 of 6




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney of record herein by electronic means and to
                   Talmadge Derrell Barnes #54698-039, ALLENWOOD MEDIUM
                   FEDERAL CORRECTIONAL INSTITUTION, Inmate Mail/Parcels,
                   P.O. BOX 2000, WHITE DEER, PA 17887 by first class U.S. mail on
                   January 25, 2021.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                    -6-
